NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0163-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MOHAMED BAYOUMI,

     Defendant-Appellant.
________________________

                   Submitted May 18, 2021 – Decided June 1, 2021

                   Before Judges Fisher and Moynihan.

                   On appeal from the Superior Court of New Jersey,
                   Middlesex County, Law Division, Indictment No. 18-
                   10-1418.

                   Mazraani & Liguori, LLP, attorneys for appellant
                   (Jeffrey S. Farmer, of counsel and on the briefs).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Joie D. Piderit, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      In this appeal, we consider defendant's argument that the trial judge erred

in allowing police testimony about what they saw in footage from a surveillance

camera of the robbery, for which defendant was convicted, that was no longer

available because of technological issues in its downloading, as well as his

argument that the evidence offered was not the "best evidence" of what the

missing video depicted. We find no merit in defendant's arguments and affirm.

      Mahmoud Elsayed worked at the Caravan Motor gas station in Avenel

where he attended the gas pumps and sold various items from a small booth. On

August 30, 2018, he was approached by a "shorter," "thin" man sporting a "light

beard" wearing an "extra[-]long" white, dotted t-shirt and white pants. The man

asked to purchase a pack of cigarettes, but when Elsayed went to retrieve the

cigarettes, the man followed him into the booth, pressed what appeared to be a

gun wrapped in black electrical tape into Elsayed's body, and demanded money.

Elsayed resisted, and the man fled.

      While on patrol nearby, a Woodbridge police officer heard dispatch

provide a description of the suspect and his direction of travel. Soon after, the

officer observed a man fitting the description on a residential street roughly two

blocks from the robbery site. He stopped the man, later identified as defendant.

He was wearing a white, spotted t-shirt with dark pants layered over a pair of


                                        2                                   A-0163-20
white pants. Defendant was "sweating profusely" and was "winded," leading

the officer to deduce that defendant "was definitely moving at a fast pace at

some point." Defendant was not in possession of a weapon, but a detective who

soon arrived searched the immediate area and found what appeared to be a

handgun wrapped in electrical tape in a bush at the end of a driveway. The

recovered weapon was later determined to be fake. 1

      After defendant was arrested, police conducted a show-up identification

within thirty minutes of the robbery; Elsayed identified defendant as the man

who attempted to rob him. When asked how certain he was, Elsayed said, "100

percent positive."

      The robbery was captured by Caravan's security cameras. Officers viewed

the video at the gas station but for unknown reasons, when it was downloaded,

no video was captured. Prior to trial, the prosecutor advised the judge she did

not intend to use what was obtained from the attempt to download what the

surveillance cameras captured and did not intend on calling the police officers

who watched the footage at the gas station. Defense counsel, however, insisted

this evidence should be presented so the jury would learn "there [had been] a



1
 The record does not reflect what type of "imitation handgun" was recovered,
merely that both parties agree it was a "fake."

                                      3                                  A-0163-20
video" but they "[would]n't [be able to] see it." The trial judge informed defense

counsel that if she chose to "open up that Pandora's box" he would not "preclude

the State then from asking a witness what he had seen on that video before it

was lost." Because of defense counsel's insistence, the State called to testify the

two officers who viewed the video at the gas pumps: Officer Thompson and

Detective Goins.

      The judge conducted an N.J.R.E. 104(a) hearing during which Officer

Thompson was asked what he observed on the video. He said he could not

identify defendant on the video but he did see "a male fitting the description" of

defendant that Elsayed had provided: "thin, light-skinned male, white shirt,

white pants . . . near the gas station vestibule." He also stated that Detective

Goins was present when he viewed the video. The court instructed Officer

Thompson that he was not to testify to the jury "that [he] saw [defendant]" in

the video; rather, he was "to testify to the fact that [he] saw a person who

matched the description of [defendant]."

      During his testimony, Officer Thompson told the jury he received

consistent descriptions of the culprit from the victim as well as other witnesses

who saw the culprit run from the gas station. He also testified that the man on

the video matched the witnesses' descriptions and that the video depicted a man


                                        4                                    A-0163-20
"push[ing] an object into [Elsayed's] abdomen."          As instructed, Officer

Thompson did not tell the jury he believed the man on the video was defendant.

      Detective Goins also testified at trial about what he saw on the video. He

described the depicted individual as "wearing white pants, white shirt . . .

appear[ing] to be consistent [with] . . . the statement that the victim gave," and

that the individual pressed what appeared to be a gun into Elsayed's stomach

before leaving the premises. Detective Goins explained that he was personally

unable to retrieve the video from the gas station and had another officer obtain

it for him later; later, when preparing for trial, he became aware the disc

contained no video, only audio. When the audio was played for the jury,

Detective Goins testified he could not discern any specific sounds from it.

      Elsayed testified and identified defendant as the man who attempted to

rob him. Another individual testified to witnessing a "shorter" man wearing a

"baggy white shirt" and long, white shorts jogging away from the gas pumps; he

also made a positive in-court identification of defendant as that same man.

Another individual also testified to seeing a short, "dark skinned" man wearing

white reaching for a weapon kept in his belt while standing close to Elsayed.

      After a three-day jury trial, defendant was convicted of first-degree

robbery, N.J.S.A. 2C:15-1(a)(2), and fourth-degree possession of a weapon for


                                        5                                   A-0163-20
an unlawful purpose, N.J.S.A. 2C:39-4(e). At sentencing, the judge merged the

convictions and imposed an eleven-year prison term, subject to an eighty-five

percent period of parole ineligibility.

      Defendant appeals, arguing: (1) the "officers' testimony about the contents

of the lost video violated New Jersey's Best Evidence Rule[, N.J.R.E. 1002]";

and (2) the "officers' testimony that the suspect on the surveillance video

matched the description was wholly improper and requires reversal."

      We first conclude that any argument about the admission of the existing

audio evidence and the police officers' testimony about what they saw on the

video before it was lost is barred by the invited error doctrine, which precludes

a party from attacking on appeal the very outcome sought in the trial court. State

v. Jenkins, 178 N.J. 347, 358 (2004) (holding that "a defendant cannot beseech

and request the trial court to take a certain course of action, and upon adoption

by the court, take his chance on the outcome of the trial, and if unfavorable, then

condemn the very procedure he sought . . . claiming it to be error and

prejudicial"); see also State v. Kemp, 195 N.J. 136, 155 (2008).

      Despite the prosecution's decision not to offer any evidence about the

surveillance video, defense counsel urged the admission of the fact that

surveillance cameras captured the event and the admission of whatever was


                                          6                                  A-0163-20
contained on the disc on which the surveillance footage was downloaded,

arguing that refraining to do so would prejudice the defense. Defendant took

this position knowing it would open the door to the prosecution's offering the

officers' testimony about what they saw before the footage was lost. The judge

acceded to defendant's request and, in fairness to the State, allowed the

prosecution to provide witnesses to describe what they had seen on the video.

In short, defendant "insisted that the jury be made aware of" the surveillance

video and its unavailability due to downloading problems, thereby allowing the

prosecution to offer evidence now complained about. Only now does defendant

present a different, inconsistent argument. The invited error doctrine precludes

defendant's argument on appeal that he was prejudiced by the admission of the

evidence. 2

      We also reject defendant's argument that Officer Thompson's and

Detective Goins's testimony violated N.J.R.E. 701, which allows for the

admission of lay witness opinion testimony when "based on the perception of



2
  Defendant's invocation of the best evidence rule is equally unavailing. The
prosecution was entitled to the admission of "other evidence of the contents" of
the video on a showing that "[a]ll originals [we]re lost or . . . destroyed, unless
the proponent lost or destroyed them in bad faith." N.J.R.E. 1004. The evidence
revealed that the video portion was lost due to unexplained circumstances and
not through the prosecution's bad faith.

                                        7                                    A-0163-20
the witness" and when of "assist[ance] [to] the jury in performing its function."

State v. McLean, 205 N.J. 438, 456 (2011). Recently, the Supreme Court

considered the application of this rule to a detective's testimony about a

surveillance video, in which he explicitly referenced defendant as the person

depicted. The Court held that although the detective should not have "refer[red]

to an individual depicted in the surveillance video as 'the defendant' in his

narration," the error was "harmless given the fleeting nature of the comment."

State v. Singh, 245 N.J. 1, 17-18 (2021). Moreover, the detective's testimony in

Singh was not impermissible because it was limited to the "contours of

permissible 'fact testimony' by police officers," which included perceptions

obtained through the use of the officer's own senses without conveying what he

"'believed,' 'thought' or 'suspected.'" Id. at 15 (quoting McLean, 205 N.J. at

460). When asked to describe what he observed on the video, Officer Thompson

carefully followed the trial court's instructions and referred to the individual he

saw on the video as "a man fitting the description" given by the eyewitnesses;

he did not provide any personal explanation about his thoughts or convey his

belief that the man on the tape was defendant. Similarly, Detective Goins

described what he saw on the video, referred to the depicted culprit only as "the




                                        8                                    A-0163-20
individual," and gave his own visual description of the individual before adding

that the individual's appearance seemed "consistent" with the victim's statement.

      What occurred here is not similar to what occurred in State v. Lazo, where

the Court held that a police officer who did not personally witness the crime,

did not personally know the defendant, and had an opinion "stemm[ing] entirely

from the victim's description" should not have testified about whether

defendant's photo resembled the composite sketch created by the victim. 209

N.J. 9, 22-24 (2012). Both Officer Thompson and Detective Goins remarked

that the individual on the video they saw matched the description given to them

by the victim because both officers had personally seen the video footage, which

captured the robbery, and could describe the depicted individual's appearance

on their own. Neither officer, however, gave an opinion about the identity of

the individual in the video; in fact, when asked if he could identify defendant in

the video, Officer Thompson explicitly said he could not. Although it would

have been preferable for the officers to merely describe the individual depicted

in the video without attempting to link the depicted individual's appearance to

the description given by the witnesses – allowing instead the jury to do that –

we find no harmful error in the scope of the testimony permitted.




                                        9                                   A-0163-20
Affirmed.




            10   A-0163-20